Kane, J. (dissenting).
We are not persuaded that this matter should be remitted to the Board for further proceedings.
The majority accepts the Board’s findings that decedent’s attempted rape and murder by her coemployee occurred in the course of her employment, but concludes that the circumstances "strongly support an inference that the motivation for the attack was unrelated to either Crimmins’ or decedent’s employment”. They then criticize the Board for failing to consider "this uncontroverted evidence for its potential to rebut the statutory presumption of compensability”. After making other factual determinations, they find that the Board may have applied an improper standard or improperly weighed the available evidence in determining whether the statutory presumption had been overcome.
In our view, this reasoning is unacceptable. It is well established that in a claim for death benefits, when the death has occurred in the course of employment and is unwitnessed or unexplained, it is presumed, first, to have arisen out of the employment, and, second, to be the result of an accident (Workers’ Compensation Law § 21 [1], [3]). It is equally well established that the Board’s decisions on questions of fact, if supported by substantial evidence, are conclusive and the inferences to be drawn from that evidence are for the Board to determine (Matter of Masek v St. Vincent’s Med. Center, 97 AD2d 580). Moreover, it is in the exclusive province of the Board to decide what evidence it will accept or reject and, in so deciding, it may cull from the record that which it finds to *139be substantial and reject any other part thereof. In order to overcome the presumption that an accident arose out of the employment, the burden is upon the party seeking to overcome that presumption by the production of the requisite substantial evidence (Matter of Wiktorowicz v Kimberly-Clark Corp., 99 AD2d 903, lv denied 62 NY2d 605). Here, the only evidence available to shed any light upon what occurred when decedent was confronted by Crimmins are the statements made by Crimmins to the police and the Assistant District Attorney. Under the circumstances, the Board had the absolute right to reject this evidence (see, Matter of Kaylor v 113 E. 80th St. Corp., 43 AD2d 999).
Thus, in this case, involving an assault by one employee against a coemployee, controlling case law instructs us that an award may be sustained "so long as there is any nexus, however slender, between the motivation for the assault and the employment” (Matter of Seymour v Rivera Appliances Corp., 28 NY2d 406, 409). In this case, that nexus is provided by the relationship between Crimmins and decedent as coemployees. Significantly, and unlike cases relied upon by the majority, there is no showing of any personal animosity, or even a prior relationship, between decedent and Crimmins. Absent such a showing, personal animosity cannot be inferred without substantial evidence to support it (see, supra, at 409). The decision of the majority is founded either upon its factual determinations after weighing the evidence or upon pure speculation. In our view, Matter of Seymour v Rivera Appliances Corp. (supra) is the controlling authority and mandates an affirmance of the Board’s decision.
Mahoney, P. J., and Mercure, J., concur with Levine, J.; Kane and Casey, JJ., dissent and vote to affirm in an opinion by Kane, J.
Decision reversed, without costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this court’s decision.